Citation Nr: 0307286	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  00-01 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' education assistance benefits 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.  He died in January 1999.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to dependents' education assistance benefits 
under 38 U.S.C.A. Chapter 35.  She subsequently perfected an 
appeal regarding both of those issues.  During that stage of 
the appeal, the RO issued a Statement of the Case (SOC) in 
December 1999 and Supplemental Statements of the Case (SSOCs) 
in June 2001 and August 2002.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law promulgated since this case was remanded by 
the Court is inconsistent as to whether the new statute 
should be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  Unfortunately, it appears that the 
appellant has not been advised of the enactment of the VCAA 
or the promulgation of the VA regulations implementing that 
statute, nor has she been advised of both a claimant's and 
VA's responsibilities under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).

Therefore, the Board finds that a remand of this case is 
necessary so that the appellant can be fully advised as to 
the provisions of the VCAA and its implementing regulations.  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(requiring the Board to identify, in its final decision, the 
specific documents which provided VCAA notice to the 
appellant).

The Board is aware that the regulations have been amended so 
as to allow the Board to develop evidence directly without 
having to remand a case to the agency of original 
jurisdiction.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002) (now 
codified as amended at 38 C.F.R. §§ 19.9, 19.31, 20.903, 
20.1304 (2002)).  These amendments were also intended to 
allow the Board, under certain circumstances, to consider 
evidence not previously considered by the agency of original 
jurisdiction, so long as the claimant is advised of the 
Board's intention to do so and is given an opportunity to 
respond.  The Board has therefore considered whether the 
aforementioned action would be more appropriately 
accomplished directly by the Board, rather than by remanding 
this case to the RP.  However, under the circumstances of 
this case, in which the appellant has not been given any 
notice as to the enactment of the VCAA or as to either her or 
VA's responsibilities under that law, we believe that a 
remand of this case is required under the caselaw discussed 
above.

Accordingly, this case is remanded for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  In doing so, the RO is 
free to undertake any specific 
development deemed necessary in order to 
comply with the VCAA.

2.  Once the aforementioned action has 
completed, the RO should then 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and her 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the NAO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



